UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4789
MARVIN SPRY,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4817
GRACIE FLOSSIE SPRY,
               Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-01-11)

                      Submitted: April 30, 2002
                       Decided: May 23, 2002

      Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

John Kevin West, MCCOY & WEST, Lexington, Kentucky; Charles
R. Coy, COY, GILBERT & GILBERT, Richmond, Kentucky, for
2                        UNITED STATES v. SPRY
Appellants. Kasey Warner, United States Attorney, R. Booth Good-
win, II, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Marvin Spry and Gracie Flossie Spry appeal their convictions and
sentences for their roles in a large scale conspiracy to distribute mari-
juana and cocaine. A seven count indictment charged Marvin and
Gracie Spry with conspiring to distribute in excess of 100 kilograms
of marijuana (Count I), and more than 500 grams of cocaine (Count
VII), in violation of 21 U.S.C. § 846 (1994). In addition, the indict-
ment charged Marvin Spry with possession of more than fifty kilo-
grams marijuana with intent to distribute in violation of 21 U.S.C.
§ 841(a) (1994) (Count II), money laundering in violation of 18
U.S.C. § 1956 (1994) (Count III), aiding and abetting possession with
intent to distribute an unspecified amount of marijuana in violation of
21 U.S.C. § 841(a) (Count IV & V), and intimidation of a potential
witness against him in violation of 18 U.S.C. § 1512(b)(3) (1994).
The indictment arose out of the Sprys’ participation in a large scale
conspiracy to distribute marijuana and cocaine centered on the fami-
ly’s fifty acre tract in southern West Virginia. After a joint trial, Mar-
vin Spry was convicted on all seven counts of the indictment and
Gracie Spry was convicted on both counts lodged against her.

   In challenging his conviction, Marvin Spry first contends that the
district court erred in declining to dismiss the charges against him in
this case based on the terms of a plea agreement governing his entry
of a guilty plea in a prior criminal action. We review the district
court’s interpretation of the plea agreement de novo. United States v.
Harvey, 791 F.2d 294, 300-01 (4th Cir. 1986). Even under the height-
                        UNITED STATES v. SPRY                         3
ened standard to which the Government is held in reviewing the terms
of a plea agreement, United States v. McQueen, 108 F.3d 64, 66 (4th
Cir. 1997), the language of the prior plea agreement does not bar the
second unrelated prosecution relating to the controlled substance con-
spiracy. The plea agreement, by its terms, referred only to a firearm
offense stemming from a shooting at the Spry residence. The prosecu-
tion based on the drug distribution conspiracy was separate from and
not governed by the plea agreement. The district court did not err in
declining to dismiss the indictment against Marvin Spry.

   Both Marvin and Gracie Spry next suggest that the district court
erred determining the drug quantity used to reach the appropriate sen-
tences. The Sprys contend that the district court erred by failing to
submit to the jury a specific amount of controlled substances prior to
reaching a sentencing decision. The Supreme Court held in Apprendi
v. New Jersey, 530 U.S. 466 (2000), that, other than the fact of a prior
conviction, any fact that increases the penalty for a crime beyond the
prescribed statutory maximum must be charged in the indictment,
submitted to a jury, and proved beyond a reasonable doubt. Id. at 490.
In this case, the drug quantities were charged in the indictment and
submitted to the jury on a special verdict form. The jury found the
Sprys guilty of conspiring to distribute more than 100 kilograms of
marijuana, found Marvin Spry guilty of aiding and abetting the pos-
session of more than fifty kilograms of marijuana, and found both
Sprys guilty of conspiring to distribute more than 500 grams of
cocaine.

   In suggesting that the district court erred in determining the appli-
cable Offense Level under the Sentencing Guidelines, the Sprys con-
tend that the district court was limited to the smallest amount of
controlled substance found by the jury on each of the counts. How-
ever, Apprendi does not apply to a judge’s exercise of discretion
within a statutory range so long as a defendant’s sentence is not set
beyond the maximum term specified in the substantive statute. See
United States v. Kinter, 235 F.3d 192, 199-200 (4th Cir. 2000), cert.
denied, 532 U.S. 937 (2001). In each count of conviction involving
an element increasing the penalty for the crime, the Sprys’ sentences
were not set beyond the statutory maximum for the amount found by
the jury. Neither did the district court commit clear error in arriving
at a quantity of controlled substances to determine the base Offense
4                       UNITED STATES v. SPRY
Level under the Sentencing Guidelines. United States v. D’Anjou, 16
F.3d 604, 614 (4th Cir. 1994). Consequently, there is no reversible
error in the district court’s imposition of sentences on the counts of
conviction.

   Finally, we have no difficulty in concluding that the district court
did not abuse its discretion in denying Gracie Spry’s motion for sev-
erance. United States v. Reavis, 48 F.3d 763, 767 (4th Cir. 1995).
Gracie Spry failed to demonstrate that she would be unduly preju-
diced by the joint prosecution. See United States v. Goldman, 750
F.2d 1221, 1225 (4th Cir. 1984) (holding defendant must make strong
showing of prejudice). Nor was there clear error in the district court’s
failure to instruct the jury regarding multiple conspiracies. United
States v. Mills, 995 F.2d 480, 485 (4th Cir. 1993). Gracie Spry is ulti-
mately unable to demonstrate that she was involved in a separate con-
spiracy unrelated to the overall conspiracy charged in the indictment.
United States v. Howard, 115 F.3d 1151, 1157 (4th Cir. 1997); United
States v. Kennedy, 32 F.3d 876, 884 (4th Cir. 1994).

   Finding no merit to the Sprys’ claims of error on appeal, we affirm
their convictions and sentences. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED